Per CüRIam.
In this Court defendant appellant does not challenge the sufficiency of the evidence offered upon trial in Superior Court to take the case to the jury on the charge made, and to support the verdict rendered. Assignment III relating to denial of motions for judgment as of nonsuit is not discussed in brief.
And while the record of case on appeal shows that defendant took many exceptions to questions asked, and remarks made by the presiding, judge in the course of the trial, it is apparent that neither the questions nor the remarks cast any reflection upon defendant, or deprived him of fair representation in the trial. It is clear that the court was trying to expedite in normal way a trial pervaded with dilatoriness. The manner in which the trial was conducted fails to show prejudicial error in any respect.
Moreover, a contextual reading of the charge indicates that the case was presented to the jury in adequate and understandable language, free from harmful error.
Hence in the judgment from which appeal is taken there is
No error.